DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 01/05/2022 ( see pages 12-13 )have been fully considered but they are not persuasive.
Regarding amended independent claims 1, 11 and 29, Applicant argues that “ Zhu does not disclose or suggest that the steaming player client generate a control command, and the data collection & synthesis station passes the control command to a plurality of UAVs to control the plurality of UAVs. In fact, Zhu is completely silent about any UAV. Zhu thus does not disclose or suggest "a terminal node configured to . .. pass a control command generated by the client server to the plurality of UAVs through the terminal node, the control command being configured to control the plurality of UAVs," …”. (Remarks page 13)
Examiner respectfully disagrees, Applicants arguments are  moot because the new ground of rejection does not rely on the Zhu reference to teach applicants argued claim limitation “pass a control command generated by the client server to the plurality of UAVs through the terminal node, the control command being configured to control the plurality of UAVs”. Applicant argued claim limitations are rejected based on the  Chau reference in combination with Raffa ‘109,  Zhu ‘041 and Zhang ‘634 references as set forth detailed below.
Regarding dependent claims 2-4, 10, 12-14 and 20-28 the Applicant argues these claims conditionally on that of their parent independent claims. 
. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-14 and 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 11, 26 and 29 recites, “client server”  for example in line 24, the cited client server is new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Although applicant specification discloses “client 
Claims 2-4, 10, 12-14 and 20-28 are rejected as being dependent of rejected  claims.

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-14, 20, 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Raffa et al (US 20160378109 A1) in view of Zhu(US 2017/0055041 A1) and further in view of  Zhang et al(US 2015/0295634 A1),  and Chau et al( US 2016/0370800 A1).

Regarding claims 1 and 11, Raffa ‘109 teaches, a system for video broadcasting (see para 19, 25 and Figs. 1-7, system for broadcasting video)  comprising: a plurality of unmanned aerial vehicles (UAVs) ( see para 19, 34 and Figs. 1-2, plurality of drones forming drone swarm)configured to: capture one or more pictures( see para 11 and Figs. 1, 5, plurality of drones capturing plurality of pictures from different angels); exchange control signals among the plurality of UAVs using a communication protocol, the control signals being used to coordinate the plurality of UAVs to capture pictures of a common scene from a plurality of angles (see para 11, 19, 21, 34 and Figs. 1, 5,   each drone sharing its location, flight path, remaining battery life,  and the like with other drones in the swarm when capturing video feeds from different angles for 360 degree view, using one of the network connections Bluetooth, WAN  or Wi-Fi direct); pack the one or more pictures using a first protocol based on video compressing standard to generate one or more first bitstreams ( see para 32 and Figs. 1, 5,  drones wirelessly communicating(encoded) video streams to controller ), and transmit the one or more first bitstreams( see para 32 and Figs. 1, 5,  drones wirelessly communicating(encoded) video streams to controller ) ; and a terminal node configured to: receive the one or more first bitstreams from the plurality of UAVs in real-time( see para 19, 32 and Fig. 1, 5, the controller 102 receiving multiple streams from plurality of drones). 
Raffa ‘109 does not explicitly teach, unpack the one or more first bitstreams to acquire the one or more pictures using the first protocol; record an audio signal using a microphone 
Zhu ‘041 teaches, unpack the one or more first bitstreams to acquire the one or more pictures using the first protocol( see para 67, 70 the decoding module 41 decoding video signals received from devices( such as camera, TV  and mobile terminals)); record an audio signal using a microphone coupled to the terminal node (see para 67, 70 the data collection and synthesis station 4 collecting audio signal using local multimedia devices coupled to it); merge the recorded audio signal with the one or more pictures in a synchronized manner in real-time using a mixer operatively coupled to the terminal node( see para 66-67 and Fig. 6.  data collection and synthesis station 4 used to collect multi-input source data and output such data after edited, processed and synthetized in a real-time manner);-2-Attorney Docket No. 00203.1056.0OUS Application No. 151912,025-4-Application No. 15 912,025Attorney Docket No. 00203.1056.0OUSgenerate one or more second bitstreams by packing the merged audio signal with the one or more pictures using a second protocol( see para 67, 68 and Fig. 4,  the data collection and synthesis station 4 encoding the received signals and forward the encoded signals to a server  using  public protocols), the second protocol being a Real Time Messaging Protocol or a Real Time Streaming Protocol( see para 4, protocols adapted for delivery of media that includes RTSP and RTMP) ; and upload the one or more second bitstreams containing the recorded audio signal merged with the one or more pictures to a video server  (see para 67, 68 and Fig. 4,  the data collection and synthesis station 4 encoding the received video signals and forward/upload the encoded signals to a server), Zhu ‘041 further teaches, for the video server to provide the one or more pictures merged with the recorded audio 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating the data collection and synthesis station of Zhu ‘041, since such modification would provide an interactive acknowledge system and method with a better time delay performance, which can provide real-time interaction between audience and signal source by means of internet communications, as suggested by Zhu ‘041(see para 10).
The combination of Raffa ‘109 and Zhu ‘041 does not explicitly teach, protocol selected according to a distance among the plurality of  UAVs.
Zhang ‘634 teaches, protocol selected according to a distance among the plurality of  UAVs (see para, 36, claims 4, 10, selecting communication protocol based on a distance between two communication devices).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Raffa ‘109 by incorporating the protocol selection method of Zhang ‘634, since such modification would enable a device/drone to relay the communication to a secondary device to continue the communication without interrupting the communication, as suggested by Zhang ‘634(see abstract).
The combination of Raffa ‘109,  Zhu ‘041 and Zhang ‘634 does not explicitly teach, pass a control command generated by the client server to the plurality of UAVs through the terminal node, the control command being configured to control the plurality of UAVs.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating UA controlling systems as taught by Chau ‘800 since such modification would enable to adequately facilitate the handoff of a UA from autonomous flight to piloted flight  during flight anomalies, corner cases, or adverse conditions where pre-programmed instructions will not be sufficient for maintaining safe flight for the UA, as suggested by Chau ‘800(para 3).
Regarding claims 2 and 12, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634 and Chau ‘800 teaches all limitations Raffa ‘109  further teaches, wherein receiving the one or more pictures comprises receiving the one or more pictures captured by the plurality of UAVs  each associated with a respective mobile platform( see Raffa ‘109,  para 19, 21, 34 and Figs. 1, 5, each of the drones are mobile platform and capable of capturing pictures).
Regarding claims 3 and 13, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634 and Chau ‘800 teaches all limitations, Raffa ‘109  further teaches,  a control node configured to coordinate the plurality of UAVs and/or the terminal node( see Raffa ‘109, 22-24 and Fig. 1, the control system 102 controlling/coordinating plurality of drones), the control node being associated with at least one of the plurality of UAVs or the terminal node( see Raffa ‘109, 22-24 and Fig. 1, the control system 102 is associated with swarm drones).
  Regarding claims 4 and 14, Raffa ‘109, Zhu ‘041, Zhang ‘634 and Chau ‘800 teaches all limitations, Raffa ‘109 further teaches, wherein the terminal node is associated with a ground 
Regarding claims 10 and 20, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634 and Chau ‘800 teaches all limitations, Raffa ‘109 further teaches, wherein the plurality of UAVs capture the one or more pictures from a plurality of view-angles and/or elevations (see Raffa ‘109, para 11 and Figs. 1, 5, plurality of drones capturing plurality of pictures from different angels).
Regarding claim 23, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634 and Chau ‘800 teaches all of the limitations of the parent claim, the combination further teaches, wherein the terminal node is further configured to: simultaneously display the unpacked one or more pictures on a display while unpacking the one or more first bitstreams to acquire the one or more pictures(Raffa ‘109  para 22-23, 44, displaying image/video while the control device (smart phone) receiving video signals from the drone) ; and record an audio signal using a microphone coupled to the terminal node while the unpacked one or more pictures are being displayed(see Zhu ‘041, para 67, 70 the data collection and synthesis station 4 collecting audio signal using local multimedia devices coupled to it).  
Regarding claim 26, the combination of Raffa ‘109, Zhu ‘041 and Chau ‘800 teaches , wherein the client server serves as a control node configured to coordinate the plurality of UAVs and/or the terminal node(see Chau ‘800   para 86, 93, 96, 101 and Figs. 3D, 4A, control system module 340 comprising server to coordinate plurality of UAs), and is associated with at least one of the plurality of UAVs or the terminal node(see Chau ‘800 para 86, 93, 96, 101 and Figs. 3D, 4A, control system module 340 comprising server that is associated with the plurality of of UAs).  
Regarding claim 27, the combination of Raffa ‘109, Zhu ‘041 and Chau ‘800 teaches, wherein the communication protocol is selected further according to weather condition( see Chau ‘800, para 33-34, 72  and Figs. 1-3, changing communication method/protocol depending on the weather condition).  
Regarding claim 28, the combination of Raffa ‘109, Zhu ‘041 and Chau ‘800 teaches,
wherein the communication protocol is selected from a plurality of communication protocols including Zigbee and mobile networks(see Chau ‘800 para 140, 145 and Figs. 3D, a mobile communication device that is capable of communicating using cellular and Zigbee).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Raffa ‘109, Zhu ‘041, Zhang ‘634  and Chau ‘800  as applied to claims above, and further in view Cao (US 2017/0353647 A1).
Regarding claim 24, the combination of Raffa ‘109, Zhu ‘041 and Chau ‘800 does not explicitly teach, the second protocol is one of a plurality of second protocols that are different from each other; the one or more second bitstreams are one or more of a plurality of second bitstreams; the video server is one of a plurality of video servers each corresponding to one of the plurality of different second protocols; and the terminal node is further configured to: pack the merged audio signal with the one or more pictures using the plurality of second protocols to generate the plurality of second bitstreams; and -7-Application No. 15 912,025 Attorney Docket No. 00203.1056.0OUS upload the plurality of second bitstreams to corresponding ones of the plurality of video servers.  
 Cao ‘647 teaches all of the limitations of the parent claim, the combination further teaches, the second protocol is one of a plurality of second protocols that are different from each other (Cao ‘647, para  119-120 and Fig. 6, platform 50A converting live image information in 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating the protocol conversion method as taught by Cao ‘647, since such modification would provide a method and apparatus for the live capture of images and the direct transfer of image electronically through an Internet network, as suggested by Cao ‘647(see para 14).

Claims 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Raffa ‘109, Zhu ‘041, Zhang ‘634  and Chau ‘800  as applied to claims above, and further in view of Dupray et al(US 2017/0069214 A1).

Regarding claim 21, the combination of the combination of Raffa ‘109, Zhu ‘041 and Chau ‘800  does not explicitly teach explicitly teach, wherein the communication protocol is 
Dupray ’214 teaches, wherein the communication protocol is selected further according to at least one of weather condition or an availability of cellular signals (see para 333-335 and Fig. 10, the UAVs selecting communication protocol abased on availability of cellular signals).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating Dupray ’214 UAT server since such modification would provide flight management services for guiding UAVs with limited navigation capabilities as well as tracking and/or supporting unknown or malfunctioning UAVs, as suggested by Dupray ’214(see abstract).
Regarding claim 22, the combination of the combination of Raffa ‘109, Zhu ‘041 and Chau ‘800 does not explicitly teach, wherein one of the plurality of UAV's is further configured to: generate commands based on a real situation of at least one of an object of interest or the common scene; and control other one or more of the plurality of UAV's via the commands.  
Dupray ’214 teaches, wherein one of the plurality of UAV's is further configured to: generate commands based on a real situation of at least one of an object of interest or the common scene(para 352, 354 and Fig. 10,  UAT server based system generating collision avoidance command when a new information is acquired  that one or more of the fleet UAVs 1020A-1020N is suddenly in flight danger from, e.g., birds, or other unknown objects that could affect the standard UAV flight path/safety; and control other one or more of the plurality of UAV's via the commands ( para 352, 354 and Fig. 10,  UAT server based system that can be carried by one of unmanned aerial vehicles(UAV) communicating collision avoidance command to other UAV’s when object/bird flying  within common seen is detected).

Regarding claim 25, the combination of Raffa ‘109, Zhu ‘041 and Chau ‘800  does not explicitly teach, wherein one of the plurality of  UAVs is further configured to: generate commands based on a real situation of at least one of an object of interest or the common scene; and control other one or more of the plurality of  UAVs via the commands.
Dupray ’214 teaches, wherein one of the plurality of  UAVs is further configured to: generate commands based on a real situation of at least one of an object of interest or the common scene (para 352, 354 and Fig. 10,  UAT server based system generating collision avoidance command when a new information is acquired  that one or more of the fleet UAVs 1020A-1020N is suddenly in flight danger from, e.g., birds, or other unknown objects that could affect the standard UAV flight path/safety) ; and control other one or more of the plurality of  UAVs via the commands ( para 352, 354 and Fig. 10,  UAT server based system that can be carried by one of unmanned aerial vehicles(UAV) communicating collision avoidance command to other UAV’s when object/bird flying  within common seen is detected).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating Dupray ’214 UAT server since such modification would provide flight management services for guiding UAVs with limited navigation capabilities as well as tracking and/or supporting unknown or malfunctioning UAVs, as suggested by Dupray ’214(see abstract).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Raffa et al (US 20160378109 A1) in view of Zhu(US 2017/0055041 A1) and further in view of  Chau et al( US 2019/0370800 A1).

Regarding claim 29, Raffa ‘109 teaches, a system for video broadcasting (see para 19, 25 and Figs. 1-7, system for broadcasting video) comprising: a plurality of unmanned aerial vehicles (UAVs) ( see para 19, 34 and Figs. 1-2, plurality of drones forming drone swarm) configured to: -9-Application No. 15 912,025 Attorney Docket No. 00203.1056.0OUS pack, using a first protocol, one or more pictures captured by the plurality of UAVs to generate one or more first bitstreams ( see para 32 and Figs. 1, 5,  drones wirelessly communicating(encoded) video streams to controller ); and transmit the one or more first bitstreams ( see para 32 and Figs. 1, 5,  drones wirelessly communicating(encoded) video streams to controller ); and  a terminal node configured to: receive the one or more first bitstreams from the plurality of UAVs in real-time ( see para 19, 32 and Fig. 1, 5, the controller 102 receiving multiple streams from plurality of drones).
 Raffa ‘109 does not explicitly teach, unpack the one or more first bitstreams to acquire the one or more pictures using the first protocol; generate, using a second protocol, one or more second bitstreams based on the one or more pictures; upload the one or more second bitstreams to a video server for the video server to provide the one or more pictures to a client server.
 	Zhu ‘041 teaches, unpack the one or more first bitstreams to acquire the one or more pictures using the first protocol ( see para 67, 70 the decoding module 41 decoding video signals received from devices( such as camera, TV  and mobile terminals)); generate, using a second protocol, one or more second bitstreams based on the one or more pictures ( see para 67, 68 and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating the data collection and synthesis station of Zhu ‘041, since such modification would provide an interactive acknowledge system and method with a better time delay performance, which can provide real-time interaction between audience and signal source by means of internet communications, as suggested by Zhu ‘041(see para 10).
The combination of Raffa ‘109 and Zhu ‘041 does not explicitly teach,  pass a control command generated by the client server to the plurality of UAVs through the terminal node, the control command being configured to control the plurality of UAVs.
Chau ‘800 teaches, pass a control command generated by the client server to the plurality of UAVs through the terminal node, the control command being configured to control the plurality of UAVs ( para 86, 93, 96, 101 and Figs. 3D, 4A, control command generated from the pilot station module being passed to the plurality of UA through the control system module 340).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating UA controlling systems as taught by Chau ‘800 since such modification would enable to adequately facilitate the handoff of a UA from autonomous flight to piloted flight  during flight anomalies, .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AWET HAILE/Primary Examiner, Art Unit 2474